Exhibit 10.61

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED

WITH THE COMMISSION

EXECUTION COPY

POLYSILICON SUPPLY AGREEMENT

This POLYSILICON SUPPLY AGREEMENT (this “Agreement”) is entered into as of
December 22, 2006 (the “Execution Date”), by and between SunPower Philippines
Manufacturing, Ltd., a company organized under the laws of the Philippines and
having its principal office located at #100 East Main Street, Special Export
Processing Zone, Laguna Techno Park, Binan Laguna, Philippines (“SunPower”), and
Woongjin Energy Co., Ltd., a company organized under the laws of Korea and
having its principal office located at Naewei Bldg., 3F, 6 Euljiro 2-Ga,
Joong-Gu, Seoul, Korea (the “JVC”). SunPower and the JVC may be referred to
herein individually as a “Party” or collectively as the “Parties.”

RECITALS

A. SunPower Corporation, a Delaware corporation, the JVC and Woongjin Coway Co.,
Ltd., a company organized under the laws of Korea (“Woongjin”), have entered
into a Joint Venture Agreement dated as of September 29, 2006 (the “JV
Agreement”).

B. Pursuant to the JV Agreement, the purpose of the JVC is the manufacturing,
sale and distribution of Ingots (as defined in the JV Agreement).

C. The Parties desire to enter into an agreement pursuant to which SunPower
shall supply the JVC with Product (as defined below) for the purpose of
manufacturing Ingots.

AGREEMENT

NOW, THEREFORE, in furtherance of the foregoing premises and in consideration of
the mutual covenants and obligations hereinafter set forth and in the JV
Agreement, and based on the consideration set forth in the JV Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, do agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms not specifically defined in this Agreement shall have the
meanings assigned to them in the JV Agreement.

1.1 “Agreement” has the meaning ascribed to it in the preamble.

1.2 “Basket” means, as of any given time, the aggregate weight of any and all
Products that are supplied hereunder and that are, at any time after the time of
the execution of

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

this Agreement or the most recent time as of which the amount of the Basket has
been reset to zero (0) pursuant to Section 6.6, as applicable, sold or otherwise
transferred in raw form by the JVC to a third party (i.e., to a Person other
than SunPower Corp. or any subsidiary or designee of SunPower Corp.).

1.3 “Business Day” means any weekday Monday through Friday, excluding Korean,
Philippine or United States federal holidays.

1.4 “Confidential Information” has the meaning ascribed to it in Section 7.

1.5 “Delivery” has the meaning ascribed to it in Section 3.2.

1.6 “Execution Date” has the meaning ascribed to it in the preamble.

1.7 “Initial Requirements Period” has the meaning ascribed to it in
Section 2.2.1.

1.8 “Initial Term” has the meaning ascribed to it in Section 8.1.

1.9 “Minimum Requirements” means, as of any given time, (i) *** percent (***%)
of the Maximum Requirements less (ii) the amount, if any, of the JVC’s inventory
of Product that was supplied to the JVC under this Agreement.

1.10 “Order” has the meaning ascribed to it in Section 3.1.

1.11 “Party” and/or “Parties” has the meaning ascribed to it in the preamble.

1.12 “Payment Factor” means (i) four (4) in the case of the first of any
payments required to be made pursuant to Section 6.6, (ii) six (6) in the case
of the second of any payments required to be made pursuant to Section 6.6, and
(iii) eight (8) in the case of the third or any later payments required to be
made pursuant to Section 6.6.

1.13 “Product” means polycrystalline silicon (including, without limitation, any
reusable scrap polycrystalline silicon).

1.14 “Quarterly Requirement” has the meaning ascribed to it in Section 2.2.1.

1.15 “Renewal Term” has the meaning ascribed to it in Section 8.1.

1.16 “Representatives” has the meaning ascribed to it in Section 6.2.

1.17 “Maximum Requirements” means, as of any given time, the JVC’s requirements
for Product, necessary to fully utilize on a continuous basis all of the JVC’s
Ingot pullers that are then operational in the JVC’s Initial Capacity, as may be
expanded from time to time by the JVC.

1.18 “Requirements Period” has the meaning ascribed to it in Section 2.2.1.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

2



--------------------------------------------------------------------------------

1.19 “Specifications” means the physical, technical and functional requirements,
as each of such requirements are set forth on Schedule 1 hereto.

1.20 “SunPower Corp.” shall mean SunPower Corporation, a company organized under
the laws of the State of Delaware, United States of America, with it principal
office located at 3939 North First Street, San Jose, California 95134, United
States of America.

ARTICLE 2

SUPPLY, QUANTITY AND PRICING OF PRODUCT

2.1 Product. Schedule 1 hereto, as the same may be amended from time to time by
the Parties, lists the Product to be supplied by SunPower under this Agreement.

2.2 Requirements; Purchase Order; Pricing; Disposition.

2.2.1 Requirements. Commencing on the month during which the JVC’s Ingot
manufacturing facility becomes operational and until the expiration of the
Initial Term (the “Requirements Period”), SunPower shall sell, supply and
deliver to the JVC (based on the Confirmed Polysilicon Delivery Schedules), and
the JVC shall purchase and take from SunPower (based on the Confirmed
Polysilicon Delivery Schedules), at least the Minimum Requirements; provided,
however, that if SunPower fails to sell, supply and deliver the Minimum
Requirements, then the sole remedy shall be that set forth below in this
Section 2.2.1. The JVC shall deliver to SunPower a binding forecast of its
Minimum Requirements for each calendar quarter during such period (the
“Quarterly Requirement”) at least ninety (90) days prior to the start of such
calendar quarter, provided that the first such forecast shall be delivered to
SunPower at least fourteen (14) days prior to the date upon which the JVC’s
Ingot manufacturing facility becomes operational. If, during the period
commencing on the month during which the JVC’s Ingot manufacturing facility
becomes operational until the sooner of the closing of an IPO and January 1,
2009 (the “Initial Requirements Period”), SunPower fails to sell, supply and
deliver the Quarterly Requirement and the JVC, using commercially reasonable
efforts, is unable to source and acquire from a third party the amount of
Product required to satisfy the Quarterly Requirement for such calendar quarter,
SunPower shall pay to the JVC *** percent (***%) of the JVC’s fixed costs for
Ingot pullers that are idle due to SunPower’s failure to sell, supply and
deliver the applicable Quarterly Requirement. Each month during the Requirements
Period, the JVC shall issue a purchase order to SunPower for the Quarterly
Requirement in accordance with Section 2.2.3. Notwithstanding any provision of
this Agreement to the contrary, this Section 2.2.1 sets forth the JVC’s sole and
exclusive remedy in the event that SunPower fails to sell, supply and deliver
any Quarterly Requirement.

2.2.2 Delivery Schedule and Delivery Offer. Within forty-five (45) days after
the beginning of each calendar quarter, SunPower shall deliver a binding
forecast of the delivery schedule (the “Draft Polysilicon Delivery Schedule”)
for the Products (conforming to the Specifications) to the JVC for the following
calendar quarter together with an offer (on behalf of SunPower Corp.) to
purchase all of the Conforming Ingots (which has the meaning assigned to it in
the Ingot Supply Agreement) manufactured therefrom and the required delivery
schedule for

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

3



--------------------------------------------------------------------------------

such Confirming Ingots (the “Draft Ingot Delivery Schedule”). The Draft
Polysilicon Delivery Schedule and the Draft Ingot Delivery Schedule shall be
prepared to allow the JVC to have sufficient time under normal operations,
considering the yield rate discussed in Section 5.3 of the Ingot Supply
Agreement, to manufacture the Conforming Ingots from the Polysilicon proposed to
be delivered by SunPower. Sufficiency of the quantity of the Products shall be
determined by applying the yield rate discussed in Section 5.3 of the Ingot
Supply Agreement. The Draft Polysilicon Delivery Schedule and Draft Ingot
Delivery Schedule shall contain the scheduled dates for the delivery of the
applicable products, the pricing information, and such other information as
would be deemed appropriate as determined by SunPower acting on behalf of itself
and on behalf of SunPower Corp.

2.2.3 Within three (3) Business Days following the receipt of the Draft
Polysilicon Delivery Schedule and the Draft Ingot Delivery Schedule
(collectively, the “Draft Delivery Schedules”), the JVC shall either accept such
Draft Delivery Schedules or request modifications or revisions (including
clarifications) to such Draft Delivery Schedules. In case the JVC accepts the
Draft Delivery Schedules, each of such Draft Delivery Schedules shall become
confirmed and be referred to as “Confirmed Polysilicon Delivery Schedule” and
“Confirmed Ingot Delivery Schedules.” In case the JVC requests modifications or
revisions (including clarifications), SunPower (on behalf of itself and on
behalf of SunPower Corp.) and Woongjin shall engage in good faith discussions to
address and resolve the issues raised by the JVC within three (3) Business Days
thereafter. Upon agreement on the relevant terms of the Draft Delivery
Schedules, each such Draft Delivery Schedules shall become confirmed and binding
on the Parties (and to the extent necessary on SunPower Corp.), and be referred
to as “Confirmed Polysilicon Delivery Schedule” and “Confirmed Ingot Delivery
Schedules.” SunPower represents and warrants that it has the authority to act on
behalf of SunPower Corp. in relation to the delivery schedules discussed herein,
including the right to bind SunPower Corp. to the Confirmed Ingot Delivery
Schedule. Notwithstanding any provision to the contrary, the JVC shall use
commercially reasonable efforts to accept all delivery schedules discussed
herein to the extent of the JVC’s operating capacity.

2.2.4 Pricing. The Product prices are set forth in Schedule 2 hereto, which
shall be in the year of 2007 on the basis of FOB Daejeon and from and including
2008 EXW (as defined in Incoterms 2000) the premises where such Product is
produced or delivered to SunPower or SunPower Corp., as specified by SunPower or
SunPower Corp. in a writing delivered to the JVC, or such other place as may be
proposed by SunPower or SunPower Corp. and consented upon by the JVC (which
consent shall not be unreasonably withheld or delayed by the JVC). Such prices
shall be firm and not subject to change unless mutually agreed by the Parties.

2.2.5 Disposition of Product. The JVC agrees that it shall use Product for the
sole purpose of growing Ingots at the JVC’s facilities and further agrees that
it shall not resell or otherwise distribute Product to any third party without
first obtaining the consent of SunPower.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

4



--------------------------------------------------------------------------------

2.2.6 Authority of SunPower Corp. to Act. Any act that may be taken hereunder by
SunPower may, in SunPower Corp.’s sole discretion, be taken instead by SunPower
Corp. (on behalf of SunPower), in which case the Parties shall deem such act to
have been taken by SunPower for purposes of this Agreement.

ARTICLE 3

DELIVERY

3.1 Delivery. SunPower shall sell and deliver the Products in accordance with
the Confirmed Polysilicon Delivery Schedule. If the issuance of a purchase order
is necessary or desirable for compliance with the laws or is necessary or
desirable for the operation and management of SunPower and/or the JVC, the JVC
shall timely issue purchase orders (the “Order”) for the Polysilicon based on
the Confirmed Polysilicon Delivery Schedule, and SunPower shall timely accept
such purchase orders.

3.2 SunPower shall ensure that the Products shall be packed in a manner suitable
for the applicable method of delivery according to usual and customary
commercial and industry practice. Unless otherwise agreed in writing between the
Parties, all deliveries of Product supplied under this Agreement shall be made
in the year of 2007 FOB Daejeon and from and including the year of 2008 EXW (as
defined in Incoterms 2000) the premises where such Product is produced or
delivered to SunPower or SunPower Corp., as specified by SunPower or SunPower
Corp. in a writing delivered to the JVC, or such other place as may be agreed by
SunPower and the JVC in the applicable purchase order or applicable delivery
schedule, or such other place as may be proposed by SunPower or SunPower Corp.
and consented upon by the JVC (which consent shall not be unreasonably withheld
or delayed by the JVC), and such delivery shall constitute “Delivery” for
purposes of this Agreement.

ARTICLE 4

INVOICE; PAYMENTS

4.1 Invoices. As soon as reasonably practicable after each Delivery under this
Agreement, SunPower shall issue an invoice to the JVC for the Products that were
the subject of the Delivery. Each such invoice shall contain the following
information specific to the Delivery: (i) an invoice number for tracking
purposes; (ii) the applicable Order number (if provided by the JVC); (iii) the
quantity of Product shipped; (iv) the date of shipping; (v) the shipping
destination; and (vi) the applicable pricing. Invoices may be sent by any
normally reliable means, including electronically, facsimile, hand delivery or
other methods.

4.2 In the event that JVC does not dispute the purchase price set forth in an
invoice, the JVC shall pay such purchase price within forty-five (45) days after
the JVC’s receipt of such invoice.

4.3 In case the JVC disputes the amount billed in any invoice, the JVC shall pay
the undisputed portion of the invoice, and the Parties shall engage in good
faith discussions to resolve such dispute. If such dispute is not resolved
within ninety (90) days after the JVC’s

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

5



--------------------------------------------------------------------------------

receipt of the invoice, either Party may resolve the dispute by arbitration in
accordance with Section 9.6.

4.4 Payments. All payments by the JVC hereunder shall be made in United States
dollars by wire transfer of the applicable payment into the bank account set out
below or to such other bank account notified by SunPower to the JVC in the
invoice.

Account Holder’s Name: SunPower Philippines Mfg. Ltd.

Bank: Bank of Philippines Islands

Branch: Laguna Technopark Binan, Laguna, Philippines

Bank Account No. (US$): ***

Swift Code: BOPIPHMM

4.5 Each Party shall be responsible for all sales, use, excise, value-added or
other taxes, tariffs, duties or assessments levied or imposed at any time
against it by any Governmental Authority.

ARTICLE 5

QUALITY; DEFECTS

5.1 Inspection of Product; Testing. An inspection of each shipment of the
Products shall be made by the JVC in accordance with sound business practice
upon Delivery. The final inspection of the Products shall be performed by the
JVC at its manufacturing facility within five (5) days of receipt of the same.
In the event that any Product fails to meet the Specifications, the JVC shall
notify SunPower in writing within five (5) days of such finding, and SunPower
shall remedy such damage or defect as set forth in Section 6.2.

5.2 SunPower shall permit the JVC (or an independent quality control auditor
reasonably acceptable to the JVC) to inspect SunPower’s shipments of Product
from time to time on at least five (5) Business Days’ notice to SunPower for the
purpose of determining whether the Product meets the Specifications and that
SunPower is otherwise complying with its obligations under this Agreement.

ARTICLE 6

WARRANTIES; LIMITATION OF LIABILITY

6.1 SunPower represents and warrants that all Products supplied by SunPower
under this Agreement shall be (i) free from liens and defects in title that
prevent their distribution to or by SunPower and (ii) free from any defects in
materials and workmanship. SunPower further represents and warrants that the
Products sold by SunPower to the JVC shall meet the Specifications.

6.2 Without prejudice to any other rights the JVC may have under this Agreement,
if SunPower’s warranty in Section 6.1 is breached, the JVC, at the JVC’s sole
option, may by written notice (i) demand and receive a refund of the applicable
purchase price (or the portion of

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

6



--------------------------------------------------------------------------------

the applicable purchase price applicable to the returned Products) upon the
return (at SunPower’s sole cost) of all or a portion of the Products which fail
to conform to SunPower’s warranty in Section 6.1 and/or (ii) demand and receive
replacement for the Products which fail to conform to SunPower’s warranty in
Section 6.1.

6.3 In case the JVC exercises its right to return all or a portion of the
Products pursuant to Section 6.2, SunPower shall immediately repay the
applicable purchase price (or the portion of the applicable purchase price
applicable to the returned Products) by wire transferring such purchase price
into a bank account designated by the JVC, and SunPower shall bear and pay all
banking charges related to such payment. In case the JVC exercises its right to
demand replacement pursuant to Section 6.2, Supplier shall, as soon as
practicable, deliver (or cause to be delivered) the replacement to the location
designated by the JVC, and SunPower shall bear and pay all fees and expenses
associated with such delivery.

6.4 In case of SunPower’s breach of its obligations hereunder, the Confirmed
Ingot Delivery Schedule shall be automatically revised to allow the JVC to enjoy
additional time as may be necessary to produce and manufacture the Ingots.

6.5 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER
ARISING OUT OF CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE RESULTING FROM OR
RELATED TO THIS AGREEMENT (WHETHER OR NOT A PARTY KNEW OR SHOULD HAVE KNOWN OF
THE POSSIBILITY OF ANY SUCH DAMAGES).

6.6 Without prejudice to any other rights SunPower may have under this
Agreement, notwithstanding anything to the contrary contained in this Agreement,
if the JVC (without having received written authorization or consent of
SunPower) sells or otherwise transfers to a third party (i.e., to a Person other
than SunPower Corp. or any subsidiary or designee of SunPower Corp.) any of the
Product supplied hereunder in its raw form and if as a result of such sale or
other transfer the amount of the Basket equals or exceeds five (5) metric tons,
then (i) the JVC shall pay to SunPower, within 30 days after the date of such
sale or other transfer, an amount equal to the product of (A) the Product price
then applicable as set forth in Schedule 2, (B) the amount of the Basket as of
the time of such sale or other transfer (taking into account such sale or other
transfer), and (C) the Payment Factor and (ii) the amount of the Basket shall be
reset to (and be deemed to be) zero (0) as of immediately after such sale or
other transfer.

ARTICLE 7

CONFIDENTIAL INFORMATION

7.1 Confidential Information. The terms and conditions of this Agreement and any
information provided by one Party to the other Party which has been indicated as
confidential shall be deemed confidential information (the “Confidential
Information”).

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

7



--------------------------------------------------------------------------------

7.2 Restrictions On Use and Disclosure. Once any Confidential Information is
provided by a Party to the other Party, the receiving Party shall, and shall
cause its respective directors, officers, principals, members, employees,
consultants, contractors, agents and representatives (collectively,
“Representatives”) (i) not to deliver, divulge, disclose or communicate, or
permit to be delivered, divulged, disclosed or communicated, to any third party,
other than its permitted contractors under this Agreement, in any manner,
directly or indirectly, any Confidential Information of the disclosing Party,
(ii) to disclose or give access to, or permit to be disclosed or given access
to, any such Confidential Information, only to those of its Representatives that
have a need to know such Confidential Information, (iii) to ensure that such
Representatives are bound in writing to confidentiality obligations applicable
to the Confidential Information on terms no less strict than those set forth in
this Article 6, and (iv) to take all other necessary or advisable actions to
preserve the confidentiality and security of the Confidential Information of the
disclosing Party. For avoidance of any doubt, the Parties may disclose any
Confidential Information, including this Agreement, to the credit rating
agencies to the extent deemed necessary and requested by such agencies, subject
to the restrictions and covenants stated in (iii) and (iv) of this Article 7.2.

7.3 Exclusions. The restrictions contained in Section 7.2 above shall not apply
to information of the disclosing Party that (i) is or becomes generally known to
the public through no fault of the receiving Party including without limitation
any acts or omissions of the receiving Party in violation of this Agreement,
(ii) is disclosed to the receiving Party without obligation of confidentiality
by a third person who has a right to make such disclosure and the receiving
Party is able to document the independent source, or (iii) was in the possession
of the receiving Party at or prior to the time of receipt from the disclosing
Party, as evidenced by contemporaneous, corroborated written records, without
being subject to another confidentiality agreement.

7.4 Compelled Disclosure. If a receiving Party or its Representatives is
requested or required to disclose any Confidential Information of the disclosing
Party otherwise than in accordance with this Agreement by a Governmental
Authority or pursuant to any applicable laws, regulations, or judicial orders,
including without limitation any disclosures in connection with filings with the
U.S. Securities and Exchange Commission, NASDAQ, the Financial Supervisory
Services of Korea or otherwise, such receiving Party shall provide the
disclosing Party with prompt prior written notice of such request or requirement
prior to disclosing the Confidential Information.

7.5 Press Releases. Except as permitted under this Article 7, neither Party
shall issue any press release or make any public announcement which includes or
otherwise uses the name of the other Party, or relates to this Agreement or to
the performance hereunder in any public statement or document, without the prior
review and written approval of the other Party, which approval shall not be
unreasonably withheld or delayed. Any such review shall be completed as soon as
practicable, but in any event within five (5) Business Days of receipt of the
proposed statement or document.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

8



--------------------------------------------------------------------------------

ARTICLE 8

TERM AND TERMINATION

8.1 Term. Subject to Section 8.3 below, this Agreement shall commence upon the
Execution Date and shall remain in full force for five (5) years from the
Start-up Date (as defined in the Ingot Supply Agreement), unless earlier
terminated pursuant to Section 8.2 below (the “Initial Term”). The Initial Term,
upon expiration, shall automatically be renewed for an additional five (5) year
period (the “Renewal Term”), subject to the Parties’ agreement on new quantity,
price and other material terms and conditions of the Agreement. The Parties
shall commence good faith negotiations of the new terms and conditions for the
Renewal Term and shall attempt to agree on the terms and conditions of the
Renewal Term at least six (6) months prior to the expiration of the Initial
Term. Notwithstanding anything to the contrary contained in this Agreement, if
the term of Ingot Supply Agreement is reduced pursuant to Section 9.1 of the
Ingot Supply Agreement, the term of this Agreement would be reduced to coincide
with the Ingot Supply Agreement and this Agreement shall automatically terminate
on the last day of such reduced term.

8.2 Termination.

8.2.1 Mutual Agreement. This Agreement may be terminated at any time upon mutual
agreement of the Parties.

8.2.2 Unilateral For Certain Events. Either Party shall have the right to
terminate this Agreement upon termination of the Ingot Supply Agreement or the
Ingot IP License Agreement contemplated by the JV Agreement. In addition,
SunPower shall have the right to terminate this Agreement if the JVC fails to
make any payments to SunPower that are required under Article 4 or Section 6.6,
and the JVC fails to cure such breach within thirty (30) days after the delivery
by SunPower to the JVC of notice to cure such breach.

8.2.3 Bankruptcy/Insolvency. If a Party (or its creditors or any other eligible
party) files for its liquidation, bankruptcy, reorganization, composition,
dissolution or other similar proceedings or arrangement, or if such Party is
unable to pay any debts as they become due, has explicitly or implicitly
suspended payment of any debts as they became due (except debts contested in
good faith), or if the creditors of the such Party have taken over its
management, or if the relevant financial institutions have suspended clearing
house privileges with regard to such Party, then the other Party shall be
entitled to immediately terminate this Agreement.

8.2.4 Effect of Termination. Portion of the Confirmed Polysilicon Delivery
Schedule necessary or desirable for the JVC’s compliance with the supply
obligations remaining under the Ingot Supply Agreement and the Parties’
respective obligations with respect thereto shall survive termination of this
Agreement. The expiration or termination of this Agreement shall not relieve the
Parties of any obligations accruing prior to such termination, and any such
termination shall be without prejudice to the rights of either Party against the
other conferred on it by this Agreement. In addition, the provisions of Article
4, Article 6, Article 7, this Section

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

9



--------------------------------------------------------------------------------

8.2.4 and Article 9 shall survive expiration or termination of this Agreement
for any reason for as long as necessary to permit their full discharge.

8.3 Effectiveness of Agreement. The Parties hereby acknowledge and agree, for
the avoidance of doubt and notwithstanding anything to the contrary contained in
this Agreement, that (i) the provisions of Articles 2, 3, 4, 5, 6 and 7 shall be
inoperative (i.e., they will have no force or effect) until the Second Funding
Date, (ii) the provisions of Articles 8 and 9 shall be operative (i.e., they
will have force and effect) from and after the Execution Date, (iii) no Party
shall have any rights or obligations under this Agreement (other than under
Articles 8 and 9) until the Second Funding Date, (iv) upon the Second Funding
Date, all of the provisions of this Agreement shall become automatically
operative and references to “hereby” in this Agreement (other than in Articles 8
and 9) shall be deemed to refer to “on the Second Funding Date,” and (v) in the
event the JV Agreement is terminated prior to the Second Funding Date pursuant
to Section 14 of the JV Agreement, this Agreement shall terminate concurrently
with the termination of the JV Agreement.

ARTICLE 9

MISCELLANEOUS

9.1 Force Majeure. Neither Party shall be responsible for suspension of its
performance (other than any obligation to make payments) under this Agreement if
such suspension is caused by a shortage of raw materials (in which case, for the
avoidance of doubt, the remedy provided under Section 2.2.1 shall remain
applicable), fire, flood, strikes, riots, terrorism, acts of war, acts of God,
or compliance with applicable laws, rules or regulations of any governmental
authority or by compliance with any order or decisions of any court, board or
other governmental authority or by any cause beyond the reasonable control of
such Party.

9.2 Independent Contractors. The Parties hereto are independent contractors.
Neither Party to this Agreement nor any of its employees, customers or agents,
shall be deemed to be the representative, agent or employee of the other Party
for any purpose whatsoever, nor shall any of them have the right or authority to
assume or create an obligation of any kind or nature, express or implied, on
behalf of the other, nor to accept service of any legal claims or notices
addressed to or intended for the other.

9.3 Notices. All notices, demands, requests, consents or other communications
hereunder shall be in writing and shall be given by personal delivery, by
express courier, by registered or certified mail with return receipt requested,
or by facsimile, to the Parties at the addresses shown below, or to such other
address as may be designated by written notice given by either Party to the
other Party. Unless conclusively proved otherwise, all notices, demands,
requests, consents or other communications hereunder shall be deemed effective
upon delivery if personally delivered, five (5) days after dispatch if sent by
express courier, fourteen (14) days after dispatch if sent by registered or
certified mail with return receipt requested, or confirmation of the receipt of
the facsimile by the recipient if sent by facsimile.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

10



--------------------------------------------------------------------------------

To SunPower:

SunPower Corporation

3939 North First Street

San Jose, California 95134

United States of America

Attention: Chief Executive Officer

                  Chief Financial Officer

Facsimile: +1-408-240-5400

With a copy to:

Jones Day

1755 Embarcadero Road

Palo Alto, California 94303

United States of America

Attention: R. Todd Johnson

Facsimile: +1-650-739-3900

To the JVC:

Woongjin Energy Co., Ltd.

Naewei Bldg., 3F, 6 Euljiro 2-Ga

Joong-Gu, Seoul, Korea

Attention: Manager of Management Planning Team

Facsimile: 82-2-2172-1242

9.4 Entire Agreement. Subject to the Ingot Supply Agreement, this Agreement
(including the Schedules hereto) and the agreements, documents and instruments
to be executed and delivered pursuant to the JV Agreement are intended to embody
the final, complete and exclusive agreement between the Parties with respect to
the matters addressed herein; are intended to supersede all prior agreements,
understandings and representations written or oral, with respect thereto; and
may not be contradicted by evidence of any such prior or contemporaneous
agreement, understanding or representation, whether written or oral.

9.5 Amendment. This Agreement shall not be modified, amended, canceled or
altered in any way, and may not be modified by custom, usage of trade or course
of dealing, except by an instrument in writing signed by both Parties. All
amendments or modifications of this Agreement shall be binding upon the Parties
despite any lack of consideration so long as the same shall be in writing and
executed by the Parties.

9.6 Governing Law and Dispute Resolution. This Agreement, and the rights and
obligations of the Parties hereunder, shall be interpreted and governed in
accordance with the laws of the Republic of Korea, without regard to conflict of
laws principles. The United Nations

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

11



--------------------------------------------------------------------------------

Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement and is expressly excluded. Any disputes incapable of being
resolved by mutual agreement of the Parties shall be handled in accordance with
Section 17.2 of the JV Agreement, mutatis mutandis.

9.7 Export Controls. Neither Party shall commit any act or cause any person to
commit any act which would violate any applicable export control laws, rules or
regulations, and each Party will take any and all actions within its ability to
assure compliance with such laws, rules or regulations. The Parties shall not,
directly or indirectly, export, re-export or transship the Product and/or
technical data for such Product in violation of any applicable export control
laws promulgated and administrated by the government of any country having
jurisdiction over the Parties or the transactions contemplated herein.

9.8 Severability. In the event that any term, condition or provision of this
Agreement is held to be or become invalid or be a violation of any applicable
law, statute or regulation, the same shall be deemed to be deleted from this
Agreement and shall be of no force and effect and the Agreement shall remain in
full force and effect as if such term, condition or provision had not originally
been contained in this Agreement. The validity and enforceability of the other
provisions shall not be affected thereby. In such case or in the event that this
Agreement should have a gap, the Parties hereto shall agree on a valid and
enforceable provision completing this Agreement, coming as close as possible to
the economic intentions of the Parties. In the event of a partial invalidity the
Parties agree that this Agreement shall remain in force without the invalid
part. This shall also apply if parts of this Agreement are partially invalid.

9.9 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party, in whole or in part, whether voluntary, or by operation of law,
except, with respect to SunPower, in connection with a permitted assignment and
transfer under Section 17.7 of the JV Agreement. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

9.10 Waiver. The performance of any obligation required of a Party hereunder may
be waived only by a written waiver signed by the other Party, and such waiver
shall be effective only with respect to the specific obligation described. The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach of the same provision or another provision of this Agreement.

9.11 Rules of Construction. The Parties agree that they have been represented by
counsel during the negotiation, preparation and execution of this Agreement,
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

9.12 Captions. The section headings and captions contained herein are for
purposes of reference and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

12



--------------------------------------------------------------------------------

9.13 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter references
shall include and refer also to the others, unless the context otherwise
requires.

9.14 English Language. The official language of this Agreement is English. All
contract interpretations, notices and dispute resolutions shall be in English.
Any attachments or amendments to this Agreement shall be in English.
Translations of any of these documents shall not be construed as official or
original versions of such documents.

9.15 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement.

[Signature page follows]

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Polysilicon Supply
Agreement to be executed by their respective duly authorized officers as of the
Execution Date.

 

SunPower Philippines Manufacturing, Ltd. By:     

Name:

Title:

 

 

Woongjin Energy Co., Ltd. By:     

Name:

Title:

 

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Schedule 1

Product and Specifications

Product: polycrystalline silicon (including, without limitation, any reusable
scrap polycrystalline silicon)

 

Specifications: Specifications for the Product shall be agreed to between the
Parties; provided that such Specifications shall be acceptable to the JVC if and
to the extent that they are sufficient to meet SunPower’s Ingot specifications.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Schedule 2

Product Pricing

The purchase price per kilogram for Products shall be as set from time to time
by SunPower or SunPower Corp. in their sole discretion and communicated to the
JVC by or on behalf of SunPower or SunPower Corp.

Unless changed by SunPower or SunPower Corp. after the Execution Date (with such
change being communicated to the JVC by or on behalf of SunPower or SunPower
Corp.), the purchase prices per kilogram for the Products will be based on the
year in which such Products are ordered, in accordance with the following table:

 

Year

            

Poly Price

1st Year           $*** 2nd Year           $*** 3rd Year           $*** 4th Year
          $*** 5th Year           $***

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***